  4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 1 of 8 - Page ID # 770



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                        4:17CR3038
                        Plaintiff,
                                                        GOVERNMENT’S BRIEF IN SUPPORT
        vs.                                                OF WRITTEN STATEMENT
                                                           OF POSITION RESPECTING
MICHAEL WAYNE PARSONS,                                  UNRESOLVED OBJECTIONS TO THE
                                                         REVISED PRESENTENCE REPORT
                        Defendant.


                                                 FACTS

        The defendant was convicted of being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1) following a jury trial. The United States Probation Office has prepared a

Revised Presentence Investigation Report. The United States has filed a Written Statement of

Position Respecting Unresolved Objections to the Presentence Report in which the government

has stated it has no objections to the report.

        The defendant has filed multiple objections to the report. The United States has

requested leave of the court to present evidence at sentencing in the form of certified court

records, brief testimony from SA Monte Czaplewski of the FBI and a three minute excerpt of a

jail call placed by the defendant. This brief will address the defendant’s objections in the order

presented.

                                            ARGUMENT

Defendant’s objections to paragraphs 24, 33-37 (The government’s version of the offense)

        The defendant has objected to the government’s version of the offense and the probation

officer’s recitation of the facts of the investigation as reflected in the discovery insofar as the

paragraphs reference an alleged kidnapping plot put together by one of the defendant’s
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 2 of 8 - Page ID # 771



supporters in Canada. The United States respectfully submits the defendant is misinterpreting

the purpose for inclusion of the information. The inclusion of the information clarifies the record

and does not prejudice his position at sentencing.

        The record in this case has multiple references to an alleged kidnapping plot that would

have potentially involved the abduction of the Furnas County Sheriff and a Tennessee Circuit

Court Judge. While the parties went to extensive lengths to avoid telling the jury about the plot,

there were still discussions outside the presence of the jury, (at sidebar or in the courtroom while

the jury was not present), that referenced it. The United States anticipates the defendant will

appeal his conviction to the Eighth Circuit of Appeals. Inclusion of the information about the

plot will clarify the cryptic remarks about the matter that appear in the record, (e.g. testimony

that agents were investigating “other unrelated matters”), and, most importantly, make it clear to

the appellate court that the United States possesses no evidence that the defendant was part of, or

even aware of, any such plot.

        Where facts are offered to support an enhancement to an appropriately calculated

guidelines range, the burden is on the government to prove those facts. United States v. Walker,

900 F.3d 995, 998 (8th Cir. 2018). The facts must be proven by a preponderance of the

evidence. United States v. Zeaiter, 891 F.3d 1114, 1122 (8th Cir. 2018).

        The references to the alleged kidnapping plot do not purport to support any enhancement

to the defendant’s guideline calculations. To the contrary, the information contained in the PSR

makes it clear the government has no evidence to suggest the defendant was aware of the plot.

Rule 32 of the Federal Rules of Criminal Procedure sets forth the procedure to be followed when

a defendant objects to information in the presentence report. The rule provides that, at

sentencing, the court “must—for any disputed portion of the presentence report or other



*                                                2
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 3 of 8 - Page ID # 772



controverted matter—rule on the dispute or determine that a ruling is unnecessary because the

matter will not affect sentencing, or because the court will not consider the matter in sentencing.”

Fed. R. Crim. P. 32(i)(3)(B), (emphasis supplied).

        The United States respectfully submits the information should remain in the PSR as it

adds clarity to the appellate record and it does not affect sentencing. On the other hand, should

the Court conclude that the information would affect sentencing then the defendant’s objections

are well-founded and the information should be disregarded by the Court in determining an

appropriate sentence for the defendant.

Defendant’s objections to paragraphs 26, 40 (Obstruction of Justice)

        Paragraph 26, the last paragraph of the government’s version of the offense, describes the

defendant’s stance at trial, (i.e., that he was an ambassador and not subject to the Court’s

jurisdiction), and his denials, under oath, of certain material facts, (i.e., that he was a convicted

felon and that he knowingly possessed a firearm). (PSR, paragraph 26). The probation officer

assessed the defendant’s denials to constitute perjury and opined that the defendant’s conduct

constituted obstruction of justice as defined by U.S.S.G. § 3C1.1.

        The description of the defendant’s actions and testimony is incontrovertible. He did

claim to be an ambassador. He did claim he was not subject to the jurisdiction of the Court. He

did claim he was not a convicted felon. He did claim he was not aware there was a firearm on

the airplane. His status as a felon and his knowledge of the presence of the weapon and

ammunition were essential elements of the offense. The guilty verdict demonstrates, beyond a

reasonable doubt, that the jury concluded the defendant was lying when he testified to those

material facts.




*                                                  3
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 4 of 8 - Page ID # 773



        The defendant argues he should not be “penalized” for exercising his constitutional right

to testify just because the jury rejected his testimony. However, the defendant is not being

penalized for exercising his constitutional rights. Rather, he is being penalized for taking an oath

to tell the truth and then lying under oath about material matters. That, as the saying goes, is a

horse of a different color.

        A defendant is subject to a two level enhancement if he “willfully obstructed or impeded,

or attempted to obstruct or impede, the administration of justice with respect to the investigation,

prosecution, or sentencing of the instant offense of conviction.” U.S.S.G. § 3C1.1. The

commentary to U.S.S.G. § 3C1.1 provides several examples of obstructive conduct to include

“committing, suborning, or attempting to suborn perjury.” U.S.S.G. § 3C1.1, comment., 4(B).

        “The right to testify on one’s own behalf in a criminal proceeding is made explicit by

federal statute, 18 U.S.C. § 3481, and, we have said, it also a right implicit in the Constitution.”

United States v. Dunnigan, 507 U.S. 87, 96 (1993). However, “a defendant’s right to testify does

not include a right to commit perjury.” Id. Enhancing a defendant’s sentence because he

committed perjury at trial “furthers legitimate sentencing goals relating to the principal crime,

including the goals of retribution and incapacitation.” Id. at 97. Trial testimony that is

necessarily contradicted by a jury’s verdict can support an enhancement for obstruction of

justice. United States v. Villarman-Oviedo, 325 F.3d 1, 16 (1st Cir. 2003). “The increase

applies when the district court finds by a preponderance of the evidence that a defendant

willfully testified falsely under oath and the false testimony related to a material matter.” United

States v. McDonald, 826 F.3d 1066, 1071 (8th Cir. 2016). “While it is preferable for the district

court to address each element of perjury in a separate and clear finding, a district court’s finding

regarding perjury is sufficient so long as all of the factual predicates are encompassed.” Id.



*                                                 4
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 5 of 8 - Page ID # 774



        The United States will be asking the Court to make findings by a preponderance of the

evidence that the defendant (a) willfully testified falsely under oath; and (b) the false testimony

related to a material matter. The defendant’s testimony is in the record and it was clearly under

oath. Its falsity is demonstrated by the facts introduced at trial, (e.g., the gun was found in his

plane, his cryptic remarks during jail calls, the testimony of the man who directly sold the

firearm to the defendant, the certified copy of his prior conviction for aggravated assault), and by

the jury’s verdict. Materiality is beyond question. The two matters he lied about, (i.e., his status

as a convicted felon and his knowledge of the presence of the firearm), are two essential

elements of the offense. Nothing can be more material than that. The defendant’s objection

should be overruled.

Defendant’s objections to paragraph 43 (Possession of a firearm while leaving, or
attempting to leave, the United States)

        As noted in the government’s written statement, it is believed the defendant is actually

objecting to paragraph 44 as it is paragraph 44 which proposes a four level enhancement. The

defendant argues the evidence introduced at trial was insufficient to warrant or sustain the

enhancement.

        U.S.S.G. 2K2.1(b)(6)(A) provides for a four level enhancement if the defendant

“possessed any firearm or ammunition while leaving or attempting to leave the United States.”

The enhancement, like any enhancement, must be proven by the government by a preponderance

of the evidence. Zeaiter, 891 F.3d at 1122. It does not matter that the enhancement is not based

on evidence presented at trial or established by the jury’s verdict. “Under an advisory sentencing

regime, the district court is entitled to determine sentences based upon judge-bound facts and

uncharged conduct. … When the district court applies the guidelines in an advisory manner …




*                                                 5
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 6 of 8 - Page ID # 775



judicial fact-finding using a preponderance of the evidence standard is permitted.” United States

v. Shield, 831 F.3d 1079, 1083 (8th Cir. 2016).

        Evidence introduced at trial established the defendant was wanted for having failed to

appear for a trial in the State of Tennessee. He was arrested in Furnas County, Nebraska, while

on his way north. The defendant testified he was on his way to visit friends or relatives in Cut

Bank, Montana. In fact, the defendant was headed to Canada to the Tsilhqot’in nation which,

according to the defendant’s own testimony, was completely surrounded by British Columbia,

Canada.

        The United States has asked leave of the Court to present additional evidence relevant to

this objection. Specifically, the government will play a three minute excerpt of a jail call

recorded while the defendant was an inmate at Phelps County Corrections. The call is between

the defendant and his wife Pat Parsons. The Court will hear the defendant make the following

statements:

        But anyway I got a little-bitty backpack, small back pack that I’ve got some food
        in and I put like soap and shampoo and stuff like that in it. Uh that uh my cell
        phone and I bought another disposable cell phone that had international calling
        so when I got up there I’d be able to call these people because you know my
        phone doesn’t work up there. It’s like I was telling these people, it’s like, what is
        the problem. I’m not running from anybody.I’m going to work. I’ve got a job. I’m
        a associate chief justice of the Tsilhqot’in nation and I’m on my way to go to
        work.

(Emphasis supplied). Later in that same call the defendant will be hard to say:

        Yeah had I gotten my ass up and gotten the hell outta there an hour earlier I’d
        been in the Tsilhqot’in nation right now. Instead I’m sitting here in a frigging
        orange jump suit

(Emphasis supplied). The evidence will conclusively prove the defendant was on his way to

Canada when he was arrested. The defendant’s objection should be overruled.




*                                                 6
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 7 of 8 - Page ID # 776



Defendant’s objections to paragraph 47 (Obstruction of Justice)

        The defendant objects to paragraph 47 insofar as it assesses a four level enhancement for

obstruction of justice. The defendant’s arguments are the same as those he lodged against

paragraphs 26 and 40. The defendant’s arguments have already been addressed in this brief in

the section entitled “Defendant’s objections to paragraphs 26, 40 (Obstruction of Justice)” found

at Page 3. Those arguments will not be repeated here. The reader, instead, is referred to the

earlier section.

Defendant’s objections to paragraph 56 (Criminal history)

        The defendant has objected to paragraph 56 which assesses three criminal history points

based on the defendant’s conviction for felony failure to appear in Tipton County, Tennessee. In

fact, the defendant specifically denied having been convicted of this offense during the trial. The

United States is in the process of obtaining a certified copy of the conviction from the Tipton

County Circuit Court. The records will be introduced at the sentencing hearing. The defendant’s

objection should be overruled.

Defendant’s objections to paragraph 95 (Calculation of defendant’s guideline range)

        The defendant objects to the conclusion that he has a total offense level of 28, a criminal

history category of III and a guideline imprisonment range of 97 to 120 months. His objections

to paragraph 95 are premised on the same specific objections referenced earlier in this brief. For

the reasons stated above, all of the defendant’s objections should be overruled as the probation

officer accurately calculated his criminal history and offense level. As such, the guideline range

is accurate as well. The defendant’s objection should be overruled.




*                                                7
    4:17-cr-03038-JMG-CRZ Doc # 163 Filed: 11/08/18 Page 8 of 8 - Page ID # 777



                                        CONCLUSION

        For the foregoing reasons, the United States respectfully submits the defendant’s

objections should be overruled.

                                             UNITED STATES OF AMERICA, Plaintiff

                                             JOSEPH P. KELLY
                                             United States Attorney
                                             District of Nebraska

                                     By:     s/ Jan W. Sharp
                                             JAN W. SHARP (#16934)
                                             Assistant U.S. Attorney
                                             1620 Dodge Street, Suite 1400
                                             Omaha, NE 68102-1506
                                             Tel: (402) 661-3700
                                             E-mail: jan.sharp@usdoj.gov


                                  CERTIFICATE OF SERVICE

I hereby certify that on November 8, 2018, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants:

            Laura L. Baumann
            U.S. Probation

                                             s/ Jan W. Sharp
                                             Assistant U.S. Attorney




*                                               8
